Case 20-12522-JTD     Doc 1225-2    Filed 01/28/21   Page 1 of 2




                          Exhibit A
                 In re Mallinckrodt plc, et al.
   Bankruptcy Case No. 20-12522 (JTD) (Jointly Administered)

     Summary of Total Fees and Expenses by Project Category
for the Fee Period of December 1, 2020 Through December 31, 2020
             Case 20-12522-JTD        Doc 1225-2    Filed 01/28/21     Page 2 of 2




                               In re Mallinckrodt plc, et al.
                 Bankruptcy Case No. 20-12522 (JTD) (Jointly Administered)

                  Summary of Total Fees and Expenses by Project Category
             for the Fee Period of December 1, 2020 Through December 31, 2020

Matter                                                                                   Total
Number            Matter Description           Hours      Amount         Expenses     Compensation
   2     Retention and Fee Applications         19.60   $   9,959.00                   $ 9,959.00
   8     Automatic Stay Matters                 10.80       7,888.00                      7,888.00
  10     Business Operations and Governance     36.40      37,859.00                     37,859.00
  11     Case Administration                     2.90       1,443.50                      1,443.50
  19     Hearings                               70.30      65,579.50                     65,579.50
         Adversary Proceedings and Contested
   21                                           59.50      57,766.00                     57,766.00
         Matters
   22    Disclosure Statement/Confirmation      11.70      12,826.50                     12,826.50
   32    Expenses                                                        $ 1,183.22       1,183.22
Totals                                         211.20   $ 193,321.50     $ 1,183.22   $ 194,504.72
